         Case 7:19-cv-01107-AKK-HNJ Document 30 Filed 02/23/21 Page 1 of 2                FILED
                                                                                 2021 Feb-23 PM 02:21
                                                                                 U.S. DISTRICT COURT
                                                                                     N.D. OF ALABAMA


                     UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF ALABAMA
                          WESTERN DIVISION

CLARENCE WILLIAMS,                        )
                                          )
          Plaintiff,                      )
                                          )
 v.                                       )   Case No. 7:19-cv-01107-AKK-HNJ
                                          )
 OFFICER ROGERS, et al.,                  )
                                          )
          Defendants.                     )

                       MEMORANDUM OPINION AND ORDER

         The magistrate judge filed a report on February 1, 2021, recommending the

court dismiss with prejudice plaintiff Williams’s claim against John Doe. Doc. 28.

The magistrate judge further recommended that the special report filed by

defendants Rogers and Smith be treated as a motion for summary judgment, and that

the court grant the motion as to defendant Rogers and deny it as to defendant Smith.

Id. Finally, the magistrate judge recommended the court refer the plaintiff’s Eighth

Amendment claim against defendant Smith to the magistrate judge for further

proceedings. Id. Although the parties were advised of their right to file specific

written objections within fourteen days, no objections have been received by the

court.

         Having carefully reviewed and considered de novo all the materials in the

court file, including the report and recommendation, the magistrate judge’s report is
     Case 7:19-cv-01107-AKK-HNJ Document 30 Filed 02/23/21 Page 2 of 2




hereby ADOPTED and the recommendation is ACCEPTED. Accordingly, the

court ORDERS that the plaintiff’s claim against John Doe is DISMISSED WITH

PREJUDICE. The court FURTHER ORDERS that the motion for summary

judgment is GRANTED as to defendant Rogers and DENIED as to defendant

Smith. This matter is REFERRED to the magistrate judge for further proceedings

as to the remaining claim.

      DONE the 23rd day of February, 2021.


                                    _________________________________
                                             ABDUL K. KALLON
                                      UNITED STATES DISTRICT JUDGE




                                      2
